OPINION — AG — QUESTION(1): "COULD THE SCHOOL CODE WHICH PERTAINS TO TEACHERS SALARIES BE PLACED IN THE APPROPRIATION BILL?" — AFFIRMATIVE; QUESTION(2): "COULD THE TEACHERS SALARIES BE INCREASED ABOVE THE PRESENT CODE?" — DISCRETION OF THE LEGISLATURE; QUESTION(3): "IF THE TEACHERS SALARIES ARE PLACED IN THE APPROPRIATION BILL COULD THE GOVERNOR VETO THAT SELECTION OF THE BILL AND LEAVE INTACT THE APPROPRIATION?" — NEGATIVE CITE: ARTICLE V, SECTION 56, ARTICLE V, SECTION 57, ARTICLE VI, SECTION 11, ARTICLE VI, SECTION 12 (W. J. MONROE)